           Case 2:20-cv-01765-APG-EJY Document 30 Filed 06/08/21 Page 1 of 5




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6
     Attorneys for Plaintiff
7
                                    UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9
     PARNELL COLVIN,                                    Case No.: 2:20-cv-01765-APG-EJY
10

11                     Plaintiff,
     vs.
12
     M.J. DEAN CONSTRUCTION, INC.;                        JESSE SBAIH & ASSOCIATES, LTD’S
13   DOES I through X; AND ROE                           MOTION TO WITHDRAW AS COUNSEL
14   CORPORATIONS XI–XX, INCLUSIVE,
     inclusive;
15

16                     Defendant.

17           Jesse Sbaih & Associates, Ltd. hereby moves the Court for an order permitting Jesse Sbaih &
18
     Associates to withdraw as counsel for Plaintiff Parnell Colvin (“Plaintiff”).
19
             This Motion is based on the affidavit of Ines Olevic-Saleh, Esq, and the attached points and
20
     authorities.
21
              DATED this 8th day of June, 2021.
22

23                                                           JESSE SBAIH & ASSOCIATES, LTD.

24
                                                   By        /s/ Ines Olevic-Saleh_____________
25                                                           Jesse M. Sbaih (#7898)
                                                             Ines Olevic-Saleh (#11431)
26
                                                             The District at Green Valley Ranch
27                                                           170 South Green Valley Parkway, Suite 280
                                                             Henderson, Nevada 89012
28                                                                    Withdrawing Attorneys for Plaintiff

                                                         1 of 5
           Case 2:20-cv-01765-APG-EJY Document 30 Filed 06/08/21 Page 2 of 5




     AFFIDAVIT OF INES OLEVIC-SALEH, ESQ. IN SUPPORT OF MOTION TO WITHDRAW
1                      AS COUNSEL PURSUANT TO LR IA 10–6(b)
2            Ines Olevic-Saleh, Esq., being first duly sworn, deposes and says:
3            1.     I am over the age of eighteen years old and I am a resident of Clark County, Nevada.
4            2.     The information set forth in this Affidavit is true except for those stated upon
5    information and belief, which I believe to be true.
6            3.     I am an attorney at JESSE SBAIH & ASSOCIATES, LTD., attorneys for the Plaintiff in the
7    above-entitled action. I am duly admitted to practice law in the State of Nevada. I respectfully
8    provide this affidavit in support of Motion to Withdraw as Counsel Pursuant to LR IA 10–6(b).
9            4.     On September 20, 2020, Jesse Sbaih & Associates, LTD (“JS&A”) filed a Complaint
10   on behalf of Plaintiff in the above-captioned matter. On May 18, 2021, JS&A filed a First Amended
11   Complaint.
12           5.     At this time, JS&A is encountering irreconcilable differences with Plaintiff which are
13   forcing JS&A to seek withdrawal as Plaintiff’s counsel.
14           6.     Discovery in this matter closes on August 9, 2021, dispositive motion deadline is
15   October 8, 2021, and the joint pretrial order is due November 8, 2021 unless any dispositive motions
16   are pending on that date in which case the joint pretrial due date is extended to 60 days after such
17   dispositive motions are decided by the Court. At this time, there are no hearings scheduled in this
18   matter and the trial date has not been set.
19           7.     As such, there will be no prejudice suffered by Plaintiff as a result of JS&A’s
20   withdrawal since Plaintiff has ample time to retain new counsel in the near future who can assist him
21   in pursuing this matter.
22           8.     This Motion is not made for the purposes of delay and Plaintiff will be served with a
23   true and accurate copy of this motion, by first class mail, through U.S. Postal Service, at his last
24   known address, and via email.
25   ///
26   ///
27   ///
28   ///

                                                           2 of 5
Case 2:20-cv-01765-APG-EJY Document 30 Filed 06/08/21 Page 3 of 5
         Case 2:20-cv-01765-APG-EJY Document 30 Filed 06/08/21 Page 4 of 5




1            Discovery in this matter closes on August 9, 2021, dispositive motion deadline is October 8,

2    2021, and the joint pretrial order is due November 8, 2021 unless any dispositive motions are pending

3    on that date in which case the joint pretrial due date is extended to 60 days after such dispositive

4    motions are decided by the Court. There are no hearings scheduled in this matter, and the trial date has

5    not been set.

6            Therefore, there will be no prejudice suffered by Plaintiff as a result of JS&A’s withdrawal

7    since Plaintiff has ample time to retain new counsel in the near future who can assist him in pursuing

8    this matter.

9                                                       II.

10                                               CONCLUSION

11           Based on the foregoing, Jesse Sbaih & Associates, Ltd. respectfully requests that this Honorable

12   Court grant its Motion to Withdraw.

13           DATED this 8th day of June, 2021.

14                                                         JESSE SBAIH & ASSOCIATES, LTD.

15

16                                                By       /s/ Ines Olevic-Saleh_________
                                                           Jesse M. Sbaih (#7898)
17                                                         Ines Olevic-Saleh (#11431)
                                                           The District at Green Valley Ranch
18                                                         170 South Green Valley Parkway, Suite 280
                                                           Henderson, Nevada 89012
19                                                                  Withdrawing Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                                       4 of 5
         Case 2:20-cv-01765-APG-EJY Document 30 Filed 06/08/21 Page 5 of 5




                                      CERTIFICATE OF SERVICE
1
            Pursuant to FRCP Rule 5(b), I certify that I am an employee of the law firm of Jesse Sbaih &
2
     Associates, Ltd., and that on this 8th day of June, 2021, I caused JESSE SBAIH & ASSOCIATES,
3
     LTD’S MOTION TO WITHDRAW AS COUNSEL to be served via electronic service to the
4
     following:
5

6           Martin A. Little, Esq.
7           Robert L. Rosenthal, Esq.
            Howard & Howard Attorneys PLLC
8           3800 Howard Hughes Pkwy, Suite 1000
            Las Vegas, NV 89169
9                  Attorneys for Defendant
10           Via U.S. First Class Mail and email:
11
            Parnell Colvin
12          6681 Tara Avenue
            Las Vegas Nevada 89146
13          pc681@yahoo.com
                  Plaintiff
14

15                                       /s/ Jennifer Davidson_____________________
                                         An employee of Jesse Sbaih & Associates, Ltd.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5 of 5
